FILED
                           NOT FOR PUBLICATION
                                                                           MAY 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


THOMAS HENNIGHAN,                                No. 14-15983

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00638-WHO

 v.
                                                 MEMORANDUM*
INSPHERE INSURANCE SOLUTIONS,
INC.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                  William H. Orrick III, District Judge, Presiding

                        Argued and Submitted May 11, 2016
                             San Francisco, California

Before: McKEOWN and FRIEDLAND, Circuit Judges and LEFKOW,** Senior
District Judge.

      Thomas Hennighan appeals the district court’s grant of summary judgment

in favor of Insphere Insurance Solutions, Inc., which found that Hennighan was an


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Joan H. Lefkow, Senior District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
independent contractor, not employee of Insphere. We have jurisdiction under 28

U.S.C. § 1291 and affirm.

      The parties are familiar with the facts, so we will not repeat them here. We

review de novo a district court’s grant of summary judgment, viewing the evidence

in the light most favorable to the non-moving party. Albino v. Baca, 747 F.3d
1162, 1168 (9th Cir. 2014) (en banc). We review the district court’s evidentiary

rulings for abuse of discretion. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 141 (1997).

      Hennighan argues that the district court erred in excluding an Insphere office

manager’s statements before the California Unemployment Insurance Appeals

Board in an unrelated case, and erred in disregarding portions of declarations by

Hennighan and his colleagues. Any errors were harmless because admission of

that evidence would not have changed the result. See, e.g., Orr v. Bank of Am., NT

& SA, 285 F.3d 764, 773 (9th Cir. 2002) (“It follows that we must affirm the

district court unless its evidentiary ruling was manifestly erroneous and

prejudicial.”). We affirm the grant of summary judgment for the reasons set forth

by the district court in its Order dated April 21, 2014.

      AFFIRMED.




                                           2